Title: To Benjamin Franklin from Arthur Lee, 29 February 1780
From: Lee, Arthur
To: Franklin, Benjamin


Sir/
Paris, Feby. 29th. 1780
I have found not only the Original of the Treaty of Alliance, but that too of the separate & secret Act, both which I have now the honor of sending you.
They were seald up together with my Copies which made them escape my observation before.
I have the honor to be with the greatest esteem & respect Sir Yr. most Obedt. Humbl Servt
A. Lee
The Honbl Dr. Franklin
 Notation: A Lee Feb 29. 80